UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 14, 2011 PRIME GLOBAL CAPITAL GROUP INCORPORATED (Exact name of registrant as specified in its charter) NEVADA 333-158713 26-4309660 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S.Employer Identification No.) 11-2, Jalan 26/70A, Desa Sri Hartamas 50480 Kuala Lumpur, Malaysia (Address of principal executive offices) (Zip Code) + (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2.below): ☐ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS Item 8.01Other Events. Conferral of Award by Sultan of Pahang of Malaysia On June 14, 2011, the Sultan of Pahang, Malaysia, conferred upon Weng Kung Wong, our Chief Executive Officer and director, the highly regarded award ofDarjah Indera Mahkota Pahang (DIMP) whichcarries with it the title of “ Dato’ ”,in recognition of Dato’ Wong’s contributions to the ruler and the state. Receipt of 2011 China Securities Golden Bauhinia Award On November 24, 2011, Prime Global Capital Group Incorporated received “The Best Small and Medium EnterpriseListed Company” award at the 2011 China Securities Golden Bauhinia Awards.The Golden Bauhinia Awards 2011 was hosted by Ta Kung Pao and co-organized by Hong Kong Chinese Enterprises Association, Hong Kong Securities Association, Securities Association of China and China Enterprise Confederation. The company was selected after a review of listed companies in Mainland China and Hong Kong by a panel of securities professionals including Shenyin Wanguo, China Merchants Securities and Haitong Securities and honorary advisors including Mr. Liu Hongru, former chairman of China Securities Regulatory Commission, Mr. Long Yongtu, economist and Security General of Boao Forum for Asia, Mr. Zhang Xuewu, Chairman of The Hong Kong Chinese Enterprises Association and Mr. Zhang Huafeng, member of National Committee of the Chinese People's Political Consultative Conference and Chairman of Hong Kong Christ Fund Securities. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PRIME GLOBAL CAPITAL GROUP INCORPORATED Dated: December 7, 2011 By: /s/ Liong Tat Teh Liong Tat Teh Chief Financial Officer
